Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 19-cv-02613-PAB-NYW

   SPENCER ERICKSON,

         Plaintiff,

   v.

   CITY OF LAKEWOOD, COLORADO,
   RYAN O’HAYRE, Lakewood Police Officer, in his individual capacity,
   EDWARD BAGGS, Lakewood Police Officer, in his individual capacity,
   JUSTIN RICHARDS, Lakewood Police Officer, in his individual capacity,
   KENNADEE BLEAK, Lakewood Police Officer, in her individual capacity,
   MATTHEW CHRISTENSEN, Lakewood Police Officer, in his individual capacity,
   JOHN TERRANA, Lakewood Police Officer, in his individual capacity,

         Defendants.


                                           ORDER


         This matter is before the Court on the Motion for Partial Dismissal of Plaintiff’s

   Second Amended Complaint and Jury Demand From All Defendants [Docket No. 28]

   filed on December 6, 2019. On January 14, 2020, plaintiff Spencer Erickson filed a

   response. Docket No. 41. Defendants replied on February 4, 2020. Docket No. 45.

   I. BACKGROUND1

         On September 21, 2018, the Lakewood Police Department responded to a 911

   call originating from a residence on Hampden Avenue in Lakewood, Colorado. Docket



         1
          These facts are taken from plaintiff’s Second Amended Complaint and Jury
   Demand [Docket No. 23] and are assumed true for purposes of this order. Brown v.
   Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011).
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 2 of 26




   No. 23 at 4-5, ¶ 16. The call was made by Ms. Drew McGuire, who lived at the

   residence with her roommates, including plaintiff Spencer Erickson. Id. at 4-5, ¶¶ 16-

   17. Ms. McGuire reported that plaintiff had created a hole in the attic and was possibly

   in the attic’s crawlspace. Id. at 5, ¶ 17. She notified the police that plaintiff had

   recently consumed vodka, may have smoked marijuana, and may have a warrant out

   for his arrest. Id. The individual defendants, 2 all police officers with the Lakewood

   Police Department, confirmed that plaintiff had three outstanding warrants for his arrest

   for misdemeanor offenses: (1) failure to appear for a case involving possession of a

   controlled substance and driving under the influence; (2) failure to appear for a case

   involving criminal mischief, and (3) failure to comply for a case involving driving under

   the influence. Id., ¶ 20. The individual defendants knew that plaintiff had no violent

   criminal history and that the purpose of the 911 call was not to report violence. Id. at 5-

   6, ¶¶ 20-23.

          After the individual defendants arrived at the residence, they conferred with each

   other and came up with a plan to apprehend plaintiff. Id. at 6, ¶ 23. Specifically,

   defendants Ryan O’Hayre and Justin Richards conferred with one another in the

   presence of the other defendants and formulated a plan to apprehend plaintiff using a

   police dog named Finn. Id., ¶¶ 24-25. All individual defendants agreed to execute this

   plan, and each individual defendant carried out a specific role in the execution of this

   plan. Id., ¶¶ 26-27.



          2
          “Individual defendants” refers to Ryan O’Hayre, Edward Baggs, Justin
   Richards, Kennadee Bleak, Matthew Christensen, and John Terrana.

                                                 2
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 3 of 26




          First, defendant Edward Baggs attempted to call plaintiff at a phone number

   provided by Ms. McGuire. Id., ¶ 30. After receiving no answer from plaintiff, defendant

   Baggs texted plaintiff, identifying himself as a police officer and ordering plaintiff to

   “come out with his hands up.” Id., ¶ 31. Defendant Baggs warned plaintiff that, if

   plaintiff failed to exit the apartment, “a K-9 unit would be deployed within the home.” Id.

   Plaintiff, who was asleep, did not answer the telephone call and did not respond to the

   text message. Id. at 7, ¶ 34. The individual defendants made loud commands for

   plaintiff to exit the apartment. Id., ¶ 36. Plaintiff did not respond. Id., ¶ 37. The

   individual defendants did not hear or observe any noise or movement that would

   indicate that plaintiff was attempting to escape the apartment. Id. The individual

   defendants then deployed Finn into the apartment,3 id., ¶ 38, and eventually followed

   him inside. Id. at 7-8, ¶¶ 40-41.

          When Finn failed to locate anyone on the first floor, defendant O’Hayre directed

   the dog to search upstairs. Id. at 7, ¶¶ 39-40. There, Finn entered plaintiff’s room. Id.

   at 8, ¶ 47. When defendant O’Hayre entered plaintiff’s room, plaintiff was prone on the

   floor and Finn was biting plaintiff’s neck. Id., ¶ 48. Defendant O’Hayre did not give

   Finn a verbal release command. Id., ¶ 49. Instead, he attempted to pull Finn off of

   plaintiff as Finn continued to bite plaintiff’s neck. Id. at 9, ¶ 50. As defendant O’Hayre



          3
           Finn was known to the Lakewood Police Department and to the individual
   defendants as a “dangerous dog.” Docket No. 23 at 8, ¶ 43. Prior to September 21,
   2018, Finn bit a Lakewood police officer during a training exercise and caused injuries
   that required the officer to be out of work for one month. Id., ¶ 44. The Lakewood
   Police Department continued to use Finn after this incident. Id., ¶ 46.


                                                 3
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 4 of 26




   attempted to pull Finn off of plaintiff, defendants Richards and Christensen each

   restrained one of plaintiff’s hands, which prevented plaintiff from attempting to

   disengage from Finn. Id., ¶ 51. After defendant O’Hayre managed to pull Finn off of

   plaintiff, Finn’s collar slipped off and the dog again began to bite plaintiff’s neck. Id.,

   ¶ 52.

           The City of Lakewood later reviewed the incident and concluded that the actions

   of each individual defendant complied with its policies concerning the use of force. Id.

   at 14, ¶ 79. Lakewood did not discipline any of the individual defendants. Id., ¶ 80. As

   a result of Finn’s attack, plaintiff suffered lacerations on both sides of his neck. Id. at

   11, ¶ 56. The lacerations were approximately six to seven centimeters long and five to

   seven and a half centimeters deep, which caused muscle tears and exposed his jugular

   vein. Id., ¶ 57. Plaintiff’s injuries resulted in significant scarring and vocal cord

   damage. Id. at 12, ¶¶ 62, 64. Due to this incident, plaintiff suffers from ongoing

   physical pain, post-traumatic stress disorder (“PTSD”), flashbacks, difficulty sleeping,

   nightmares, and a fear of dogs. Id., ¶¶ 61, 65.

           Plaintiff sued the City of Lakewood and the individual defendants, raising the

   following claims: (1) a claim under 42 U.S.C. § 1983 of excessive force against

   defendants O’Hayre, Baggs, Richards, and Christensen; (2) a claim under 42 U.S.C.

   § 1983 of excessive force conspiracy against defendants O’Hayre, Baggs, Richards,

   Bleak, Christensen, and Terrana; and (3) a Monell claim against defendant City of

   Lakewood. Id. at 15-18. On December 6, 2019, defendants filed a motion to dismiss

   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Docket No. 28.


                                                 4
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 5 of 26




   Defendants seek dismissal of plaintiff’s first claim against all defendants except for

   defendant O’Hayre for lack of sufficient allegations regarding personal participation,

   and dismissal of plaintiff’s second claim against all defendants on the basis that plaintiff

   fails to allege a meeting of the minds among the alleged conspirators. Id. at 1-2. As a

   result, defendants claim they are entitled to qualified immunity. Id. at 2. As to plaintiff’s

   third claim, the City of Lakewood argues that plaintiff has failed to plead adequate

   factual allegations to establish a basis for municipal liability. Id. at 2.

   II. LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

   mere possibility of misconduct, the complaint has alleged – but it has not shown – that

   the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

   quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

   plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

   survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

   allegations are “so general that they encompass a wide swath of conduct, much of it

   innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

   (quotations omitted). Thus, even though modern rules of pleading are somewhat

   forgiving, “a complaint still must contain either direct or inferential allegations


                                                   5
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 6 of 26




   respecting all the material elements necessary to sustain a recovery under some viable

   legal theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration

   marks omitted).

          Under the doctrine of qualified immunity, “government officials performing

   discretionary functions generally are shielded from liability for civil damages insofar as

   their conduct does not violate clearly established statutory or constitutional rights of

   which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

   818 (1982). Thus, to survive a motion to dismiss under Rule 12(b)(6) “where a

   qualified immunity defense is implicated, the plaintiff ‘must allege facts sufficient to

   show (assuming they are true) that the defendants plausibly violated their constitutional

   rights.’” Hale v. Duvall, 268 F. Supp. 3d 1161, 1164 (D. Colo. 2017) (quoting Robbins

   v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242, 1249 (10th Cir. 2008)).

   III. ANALYSIS

          Defendants move to (1) dismiss plaintiff’s first claim against all individual

   defendants except defendant O’Hayre; (2) dismiss plaintiff’s second claim against all

   individual defendants; and (3) dismiss plaintiff’s third claim against the City of

   Lakewood. Docket No. 28 at 7, 9, 11.

          A. Claim One – Excessive Force

          Defendants argue that plaintiff’s excessive force should be dismissed against all

   named individual defendants except for defendant O’Hayre on the basis that plaintiff

   has failed to plead adequate facts alleging that defendants Baggs, Richards, or

   Christensen personally participated in Finn’s attack on plaintiff, as required to


                                                 6
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 7 of 26




   demonstrate excessive force liability. Docket No. 28 at 7. Plaintiff responds that each

   individual defendant was aware of the apprehension plan and played a distinct role in

   carrying it out. Docket No. 41 at 4. Specifically, plaintiff asserts that defendant Baggs

   personally participated in Finn’s apprehension of plaintiff by sending plaintiff a text

   message warning him that a police dog would be sent into the apartment if plaintiff did

   not exit the residence. Id. at 9. In the alternative, plaintiff argues that defendant Baggs

   may be held liable under § 1983 for failure to intervene in his fellow officers’ use of

   excessive force or under a failure-to-supervise theory. Id. at 8-9. In addition, plaintiff

   argues that defendants Richards and Christensen personally participated in the

   excessive force when they each held down one of plaintiff’s hands during Finn’s attack,

   which prevented plaintiff from breaking free from Finn. Id. at 10.

                 1. Defendant Baggs

          “Liability under § 1983 requires personal participation in the unlawful acts.”

   Beedle v. Wilson, 422 F.3d 1059, 1072 (10th Cir. 2005). “Personal involvement is not

   limited solely to situations where a defendant violates a plaintiff’s rights by physically

   placing hands on him.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).

   The Tenth Circuit has “recognized at least two other ways in which a plaintiff may show

   a defendant’s involvement.” Id. First, “[a]n officer who fails to intervene to prevent a

   fellow officer's excessive use of force may be liable under § 1983.” Id. “In addition,

   supervisors may be liable for a subordinate’s constitutional deprivations under certain

   circumstances.” Id.

          Defendants argue that plaintiff’s allegations are deficient as to defendant Baggs


                                                7
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 8 of 26




   because he failed to “identify [defendant Baggs’] specific acts that could constitute a

   constitutional violation.” Docket No. 28 at 7. In particular, they argue that defendant

   Baggs cannot be liable under a failure-to-intervene theory because there are no

   allegations that defendant Baggs deployed Finn or controlled Finn so as to have had

   the opportunity to intervene in Finn’s attack. Id. However, the case that defendants

   rely upon, Savannah v. Collins, 547 F. App’x 874 (10th Cir. 2013) (unpublished), is

   distinguishable. In Savannah, the Tenth Circuit held that a plaintiff had failed to allege

   sufficient facts to demonstrate that an officer present at the scene of a police dog attack

   could be liable under a failure-to-intervene theory. Id. at 876. The issue before the

   court was whether the passive officer could have stopped the dog attack i tself:

   “Although [plaintiff] asserts that [the defendant] should have stopped Zorro, he does not

   assert that [defendant] could have stopped Zorro. [Defendant] did not deploy Zorro

   and there is no assertion that he had the ability to control the dog.” Id. The Tenth

   Circuit found that, absent specific factual allegations that the defendant officer “could

   have intervened during the attack” by the police dog, the plaintiff could not succeed on

   a failure-to-intervene theory. Id.

          In contrast, plaintiff’s excessive force theory here is twofold: he asserts that

   defendants acted with excessive force when they (1) dispatched Finn without

   justification and (2) failed to immediately release Finn from plaintiff after Finn bit

   plaintiff’s neck. See Docket No. 23 at 16, ¶ 90. Thus, the question before the Court is

   not just whether defendant Baggs could have intervened to terminate Finn’s attack, but

   whether Baggs could have intervened to stop defendant O’Hayre’s release of Finn in


                                                 8
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 9 of 26




   the first place. See id. Plaintiff alleges that, with knowledge that plaintiff had no past

   charges or convictions for violent offenses, and with knowledge that plaintiff was not

   alleged to have committed any violent behavior with respect to the 911 call, defendant

   Baggs conferred with the other defendants to create an apprehension plan and agreed

   to execute the plan. Id. at 5-6, ¶¶ 17-24. Defendant Baggs made one phone call to

   plaintiff in an attempt to reach him; when plaintiff did not answer, Baggs texted plaintiff,

   identifying himself as a police officer and warning him that, if plaintiff failed to exit the

   home, a police dog would be released into the home. Id. at 6, ¶¶ 30-31. After

   receiving no response, defendants executed their plan and deployed Finn into the

   apartment. Id. at 7, ¶ 38.

          “To establish a constitutional violation under a ‘failure to intervene’ theory, [a

   plaintiff] must show: (i) the defendant officer was present at the scene; (ii) the

   defendant officer witnessed another officer applying force; (iii) the application of force

   was such that any reasonable officer would recognize that the force being used was

   excessive under the circumstances; and (iv) the defendant officer had a reasonable

   opportunity to intercede to prevent the further application of excessive force, but failed

   to do so.” Martinez v. City & Cty. of Denver, No. 11-cv-00102-MSK-KLM, 2013 WL

   5366980, at *5 (D. Colo. Sept. 25, 2013) (citing Mick v. Brewer, 76 F.3d 1127, 1136

   (10th Cir. 1996)).

          The Court finds that plaintiff’s complaint contains sufficient allegations to state a

   claim of excessive force under a failure-to-intervene theory as to defendant Baggs.

   Plaintiff alleges that defendant Baggs was present at the scene, was present when the


                                                  9
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 10 of 26




   apprehension plan was formulated, and agreed to execute the plan. See, e.g., Docket

   No. 23 at 6, ¶¶ 24-26. Defendant Baggs did not intervene in the use of force, see

   Marquez v. City of Albuquerque, 399 F.3d 1216, 1220 (10th Cir. 2005) (jury could

   decide whether the release of a police dog constitutes excessive force), and instead

   took affirmative steps to execute the plan, even though defendant Baggs knew that

   plaintiff had not been arrested for previous acts of violence, knew that the 911 call was

   not related to any allegations of violence, and knew that Finn was potentially

   dangerous. Docket No. 23 at 7, ¶¶ 32, 38. W hile plaintiff does not allege the amount

   of time it took to formulate the apprehension plan, the complaint indicates that, before

   Finn was released, the individual defendants conferred and created an apprehension

   plan, defendant Baggs called and sent a text message to plaintiff, and some of the

   individual defendants posted themselves at the four corners of the apartment building

   while others made verbal commands into the apartment for plaintiff to exit. Id. at 6-7,

   ¶¶ 31-36. Drawing all reasonable inferences in favor of plaintiff, see Potter Voice

   Techs. LLC v. Apple, Inc., No. 12-cv-01096-REB-CBS, 2013 WL 1325040, at *1 (D.

   Colo. Mar. 29, 2013), the Court finds that the complaint sufficiently alleges that

   defendant Baggs had sufficient time and multiple opportunities to intervene in the

   release of Finn.4 See Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 925 (11th

   Cir. 2000) (“Two minutes was long enough for a reasonable jury to conclude that

   Sergeant Cushing had time to intervene and to order Wheeler to restrain the dog.”);



          4
            Moreover, defendants do not argue that defendant Baggs did not have
   sufficient time to intervene. See Docket No. 28 at 7-8.

                                               10
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 11 of 26




   Fogarty, 523 F.3d at 1164 (three to five minutes was enough time for officer to

   intervene). Accordingly, the Court finds that plaintiff has sufficiently stated an

   excessive force claim as to defendant Baggs under a failure-to-intervene theory.



                 2. Defendants Christensen and Richards

          Defendants argue that plaintiff’s first claim should be dismissed as to defendants

   Christensen and Richards because plaintiff has failed to adequately allege their

   personal participation in the alleged excessive force. Docket No. 28 at 7-9. They

   contend that, because it was defendant O’Hayre who physically controlled Finn, gave

   him commands, and sent him upstairs, “the allegations against the remaining individual

   Defendants[] are general collective conclusions or prefatory remarks without factual

   support.” Id. at 8. They argue that plaintiff fails to “independently complain the mere

   force involved in the securing of Plaintiff’s arms by Defendants Richards and

   Christensen was constitutionally excessive.” Id. at 9.

          Plaintiff responds that defendants Christensen and Richards directly participated

   in the unconstitutional use of force when they each restrained one of plaintiff’s arms,

   which prevented plaintiff from trying to disengage from Finn. Docket No. 41 at 10. In

   the alternative, plaintiff argues that, even if defendants Christensen and Richards were

   not involved in the application of excessive force, they can be held liable for failure to

   intervene in the excessive force. Id. Defendants counter that the complaint lacks

   sufficient allegations that either Christensen or Richards had a realistic opportunity to

   intervene. Docket No. 45 at 3.


                                                11
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 12 of 26




          The Court finds that plaintiff’s complaint sufficiently states an excessive force

   claim against Christensen and Richards under a direct-participation theory. Plaintiff

   alleges that, as defendant O’Hayre attempted to pull Finn off of plaintiff, defendants

   Christensen and Richards each restrained one of plaintiff’s hands, “thereby preventing

   [plaintiff] from trying to disengage the attacking dog and perpetuating and directly

   participating in the unconstitutional, unjustified, and potentially deadly use of force.”

   Docket No. 23 at 8-9, ¶¶ 49-51. The Court finds that these allegations sufficiently

   allege that Christensen and Richards personally participated in Finn’s attack on plaintiff

   by potentially exacerbating the damage caused by Finn, and therefore sufficiently

   allege that these officers participated in the unlawful use of excessive force.5 See

   Anglin v. City of Aspen, 552 F. Supp. 2d 1205, 1222 (D. Colo. 2008) (finding that the

   defendant had participated in allegedly excessive force of sedation by injection where

   the defendant had restrained the plaintiff during the injection); see also Davis v.

   Fenimore, 2010 WL 1489988, at *4 (N.D. Ill. Apr. 13, 2010) (in summary judgment

   context, finding that a reasonable jury could conclude that officer’s restraint of a




          5
           Defendants argue that the “passive restraint” of plaintiff’s extremities in the
   course of an arrest “cannot constitute any use of force or violation of rights.” Docket
   No. 45 at 4. In support, defendants cite Cortez v. McCauley, 478 F.3d 1108, 1128
   (10th Cir. 2007), for the proposition that “a small amount of force, like grabbing [a
   suspect] and placing him in the patrol car, is permissible in effecting an arrest under the
   Fourth Amendment.” Id. The Court is not convinced by defendants’ argument.
   Grabbing a suspect and placing him in a patrol car is substantially dissimilar from
   holding down a suspect’s extremities while a police dog repeatedly bites the suspect’s
   neck, causing severe injuries.

                                                12
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 13 of 26




   suspect’s arms, while another officer beat the suspect, constituted excessive force).6

   For this reason, defendants’ motion to dismiss will be denied to the extent it seeks to

   dismiss plaintiff’s first claim against defendants Christensen and Richards.7

          B. Plaintiff’s Second Claim – Conspiracy to Commit Excessive Force

          Plaintiff’s second cause of action is conspiracy to commit excessive force filed

   against all individual defendants. Docket No. 23 at 17. He al leges that “[t]he Individual

   Defendants got together and agreed to use force against [plaintiff] that was unjustified

   under the Fourth Amendment, and each of the Individual Defendants performed acts in

   furtherance of the conspiracy to use excessive force.” Id., ¶ 104. Specifically, plaintiff

   alleges that defendants “agreed that they would send K-9 Finn into [plaintiff’s]

   apartment and allow him to search for [plaintiff] without supervision, knowing that this

   would cause [plaintiff] to suffer serious injury when he was bitten by K-9 Finn.” Id. at

   17-18, ¶ 106. He asserts that each of the individual defendants “played a knowing and

   necessary role in executing the Individual Defendants’ conspiracy to effect [plaintiff’s]

   arrest by utilizing unconstitutional excessive force.” Id. at 18, ¶ 107. Defendants argue

   that this claim should be dismissed because “O’Hayre was the only one who took any


          6
             With respect to defendants’ argument that plaintiff did not “independently
   complain” that this was constitutionally excessive, the Court disagrees. Plaintiff alleges
   that, “[a]s Defendant O’Hayre attempted to pull the vicious dog off of [plaintiff],
   Defendants Richards and Christensen each restrained one of [plaintiff’s] hands,
   thereby preventing [plaintiff] from trying to disengage the attacking dog and
   perpetuating and directly participating in the unconstitutional, unjustified, and
   potentially deadly use of force.” Docket No. 23 at 9, ¶ 51.
          7
            Because the Court finds that plaintiff has stated a claim under a direct-
   participation theory, it does not reach the parties’ arguments with respect to a failure to
   intervene.

                                               13
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 14 of 26




   act plausibly directed to application of force upon Plaintiff” and the complaint “lacks

   sufficiently specific factual allegations of the elements of meeting of the minds and

   actual deprivation.” Docket No. 28 at 9.

          “To state a section 1983 conspiracy claim, a plaintiff must demonstrate the

   alleged conspirators had a meeting of the minds and engaged in concerted action to

   violate the plaintiff’s constitutional rights.” Montoya v. Bd. of Cty. Comm’rs, 506 F.

   Supp. 2d 434, 443 (D. Colo. 2007). The plaintiff “must plead and prove not only a

   conspiracy, but also an actual deprivation of rights.” Snell v. Tunnell, 920 F.2d 673,

   701 (10th Cir. 1990). “[T]here is no requirement of an express agreement, nor must the

   conspirators know all of the details of the conspiracy,” but the plaintiff “must do more

   than make conclusory allegations of a conspiracy.” Jorgensen v. Montgomery, No. 06-

   cv-00853-MSK-BNB, 2008 WL 216398, at *2 (D. Colo. Jan. 24, 2008). Like liability for

   excessive force, liability for conspiracy to commit excessive force “requires personal

   participation in the unlawful acts.” Beedle, 422 F.3d at 1072. Defendants argue that

   plaintiff’s allegations are insufficient to set forth that the individual defendants had a

   meeting of the minds or that defendants actually deprived plaintiff of his constitutional

   rights. Docket No. 28 at 9.

          In his complaint, plaintiff alleges that defendants O’Hayre and Richards

   “conferred with each other in the presence of Defendants Baggs, Christensen, Terrana,

   and Bleak” and formulated a plan to apprehend plaintiff, which included sending a K-9

   unit into the apartment to search the apartment and apprehend plaintiff using excessive

   force. Docket No. 23 at 6, ¶¶ 24-25. He claims that all of the individual defendants


                                                14
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 15 of 26




   agreed to execute the apprehension plan and coordinated to assign each defendant a

   specific role in this plan. Id., ¶¶ 26-27. He also alleges that certain individual

   defendants took acts in furtherance of the conspiracy: defendant O’Hayre released K-9

   Finn into the apartment without supervision, id. at 7, ¶¶ 38-39, and defendants

   Richards and Christensen restrained plaintiff’s arms during Finn’s attack so as to

   prevent plaintiff from disengaging from Finn. Id. at 9, ¶ 51.

          First, the Court finds that plaintiff has sufficiently pled that the individual

   defendants had a meeting of the minds with respect to the purported conspiracy to

   commit excessive force. Plaintiff alleges that the individual defendants, having no

   reason to believe that plaintiff was violent, created a plan to send Finn, who they knew

   was potentially dangerous, into the apartment to apprehend plaintiff, agreed to execute

   the plan, and were each assigned a specific role in order to carry out the plan. Id. at 5-

   6, ¶¶ 22-27. In addition, plaintiff alleges that the defendants’ specific plan was to

   “effect [plaintiff’s] arrest by utilizing unconstitutional excessive force” and to “send K-9

   Finn into [plaintiff’s] apartment and allow him to search for [plaintiff] without supervision,

   knowing that this would cause [plaintiff] to suffer serious injury when he was bitten by

   K-9 Finn.” Id. at 17-18, ¶¶ 106-07.

          While “[c]onclusory allegations of conspiracy are insufficient to state a valid

   § 1983 claim,” Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504, 533 (10th Cir.

   1998), plaintiff’s allegations are more than conclusory recitations of the elements of the

   claim. Compare Garth O. Green Enter., Inc. v. Harward, 2017 WL 1184024, at *10 (D.

   Utah Mar. 29, 2017) (finding allegation that defendants “had a meeting of the minds”


                                                 15
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 16 of 26




   insufficient to state a conspiracy claim because the plaintiff failed to allege that the

   defendants “specifically agreed on an object to be accomplished”) (emphasis and

   quotation omitted). At this stage of the litigation, plaintiff’s allegations are sufficient to

   allege a meeting of the minds with respect to the purported conspiracy. Cf. Nelson v.

   Rains, 2006 WL 1580978, at *2 (D. Kan. June 5, 2006) (noting the “the liberal notice

   pleading standards of the Federal Rules of Civil Procedure” and finding that allegations

   that defendants all participated in the beating of the plaintiff sufficiently “allege[d]

   specific facts from which reasonable inferences can be drawn that the four law

   enforcement officers agreed, at least implicitly, and engaged in concerted action to use

   unconstitutionally excessive force”).

          In the alternative, defendants argue that “the Complaint does not state a claim

   for violation of the right to be free from excessive force against any Agent Defendant

   except O’Hayre because only O’Hayre fairly can even be inferred to have directed the

   application of force to Plaintiff before K-9 Finn encountered Plaintiff.” Docket No. 28 at

   10 (emphasis in original). The Court disagrees, and finds that plaintiff has sufficiently

   pled facts demonstrating that defendants O’Hayre, Baggs, Richards, and Christensen

   personally participated in the deprivation of plaintiff’s constitutional rights. With respect

   to defendant O’Hayre, defendants concede that he took an act that coul d be construed

   as an act of excessive force against plaintiff when he released Finn into the apartment

   without supervision. See Docket No. 28 at 9-10 (“O’Hayre was the only one who took

   any act plausibly directed to application of force upon Plaintiff”). In addition, the Court

   has already determined that defendant Baggs could be liable for excessive force under


                                                 16
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 17 of 26




   a failure-to-intervene theory for his inaction with respect to the release of Finn. See

   Hooks v. Martin, 2010 WL 11561722, at *5 (D. Kan. Apr. 8, 2010) (allegations of

   inaction can support a conspiracy claim); Twombly, 550 U.S. at 566 (same). As for

   Richards and Christensen, plaintiff alleges that, during Finn’s apprehension of plaintiff,

   each of these defendants restrained one of plaintiff’s hands, which prevented plaintiff

   from disengaging from Finn. Docket No. 23 at 9, ¶ 51. As set forth above, these

   actions could have exacerbated plaintiff’s injuries and could constitute the use of

   excessive force. Davis, 2010 WL 1489988, at *4. The Court finds that these actions

   could reasonably be inferred as being within the scope of the conspiracy “to effect

   [plaintiff’s] arrest by utilizing unconstitutional excessive force” because they were

   continuing acts of excessive force in the process of arresting plaintiff. See Docket No.

   23 at 18, ¶ 107; see also id. at 16, ¶ 90 (alleging excessive force in the form of

   defendants’ “failure to to release K-9 Finn from [plaintiff] immediately”). Thus, the Court

   finds that plaintiff has adequately alleged that each of these defendants per sonally

   participated in the alleged deprivation of plaintiff’s constitutional rights.

          However, the Court finds that plaintiff has not adequately stated a claim of

   conspiracy as to defendants Terrana or Bleak. While the complaint generally alleges

   that these defendants agreed to the apprehension plan, it contains no non-conclusory

   allegations that these defendants personally participated in the deprivation of plaintiff’s

   constitutional rights. The only specific acts that plaintiff alleges Terrana and Bleak took

   during the apprehension plan was that these defendants “eventually followed K-9 Finn

   upstairs,” which plaintiff states was part of the individual defendants’ conspiracy plan


                                                 17
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 18 of 26




   Id. at 8, ¶ 41. But plaintiff does not explain how Terrana and Bleak going upstairs at

   some point after Finn did was an act in furtherance of a conspiracy to use excessive

   force to effectuate plaintiff’s arrest, and plaintiff’s complaint contains no allegations of

   what Terrana or Bleak did after they went upstairs so as to demonstrate that these

   individuals took some act to further the conspiracy. See generally id. Thus, plaintiff’s

   assertions are insufficient to allege that either defendant acted in furtherance of a

   conspiracy to use excessive force.8 For these reasons, plaintiff’s second claim is

   dismissed as to defendants Terrana and Bleak, but survives as to defendants O’Hayre,

   Baggs, Christensen, and Richards.

          C. Plaintiff’s Third Claim – Municipal Liability under Monell

          Finally, plaintiff brings a claim of municipal liability against defendant City of

   Lakewood. Docket No. 23 at 18. Local governing bodies can be sued directly under

   § 1983 only where “the action that is alleged to be unconstitutional implements or

   executes a policy statement, ordinance, regulation, or decision officially adopted and

   promulgated by that body’s officers.” Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S.

   658, 690 (1978) (footnote omitted). “[I]t is when execution of a government’s policy or

   custom, whether made by its lawmakers or by those whose edicts or acts may fairly be



          8
            The allegation that “some of the Individual Defendants posted themselves at
   the four corners of the apartment building, and others allegedly made loud commands
   for Mr. Erickson to exit the apartment,” see Docket No. 23 at 7, ¶ 36, does not plausibly
   allege that either Terrana or Bleak acted in furtherance of the conspiracy; rather, they
   demonstrate only that these defendants were engaging in typical policing procedure.
   See Myers v. Brewer, 2018 WL 3145401, at *5 (D. Kan. June 27, 2018), aff’d, 773 F.
   App’x 1032 (10th Cir. 2019) (“The allegations above demonstrate only the parallel
   conduct of law enforcement responding to a call.”).

                                                18
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 19 of 26




   said to represent official policy, inflicts the injury that the government as an entity is

   responsible under § 1983.” Id. at 694.

          In order to state a claim for municipal liability under § 1983 for the actions of a

   municipal employee, a party must allege sufficient facts to demonstrate that it is

   plausible “(1) that a municipal employee committed a constitutional violation; and (2)

   that a municipal policy or custom was the moving force behind the constitutional

   deprivation.” Jiron v. City of Lakewood, 392 F.3d 410, 419 (10th Cir. 2004). The

   plaintiff must further show that “the policy was enacted or maintained with deliberate

   indifference to an almost inevitable constitutional injury.” Schneider v. City of Grand

   Junction Police Dep’t, 717 F.3d 760, 769 (10th Cir. 2013). “The deliberate indifference

   standard may be satisfied when the municipality has actual or constructive notice that

   its action or failure to act is substantially certain to result in a constitutional violation,

   and it consciously or deliberately chooses to disregard the risk of harm.” Barney v.

   Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998) (citation omitted). Thus, in order to

   state a claim under § 1983 for deliberate indifference based on a policy or practice,

   plaintiff must allege “(1) official policy or custom, (2) causation, and (3) state of mind.”

   Schneider, 717 F.3d at 769.

          Defendants argue that plaintiff’s Monell claim should be dismissed because

   plaintiff fails to sufficiently allege facts establishing any of the three Monell elements.

   Docket No. 28 at 13-15. First, defendants argue that plaintiff has failed to adequately

   plead the existence of an official policy or custom. An official policy or custom may

   take one of the following forms:


                                                  19
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 20 of 26




          (1) a formal regulation or policy statement; (2) an informal custom
          amounting to a widespread practice that, although not authorized by
          written law or express municipal policy, is so permanent and well settled
          as to constitute a custom or usage with the force of law; (3) the decisions
          of employees with final policymaking authority; (4) the ratification by such
          final policymakers of the decisions – and the basis for them – of
          subordinates to whom authority was delegated subject to these
          policymakers’ review and approval; or (5) the failure to adequately train or
          supervise employees, so long as that failure results from deliberate
          indifference to the injuries that may be caused.

   Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (quotation and

   alteration marks omitted). Defendants argue that plaintiff does not allege sufficient

   facts to establish a plausible claim that a City of Lakewood policy “was the moving

   force behind the alleged deprivation” because plaintiff’s allegations are unconnected to

   supporting facts establishing an official policy or custom. Docket No. 28 at 13-14.

   Plaintiff does not dispute defendants’ argument that he did not identify a specific policy

   in his complaint. See Docket No. 41 at 13-14. Instead, he simply states that the

   individual defendants’ conduct “was what they had been taught by Lakewood, in

   accordance with Lakewood’s indefensible training, policies, and practices concerning

   when the use of a K-9 unit was permitted.” Id. at 14.

          The Court agrees with defendants that plaintiff’s complaint fails to sufficiently

   allege an official policy or practice. Plaintiff’s complaint repeatedly states that the

   individual defendants acted in accordance with an official City of Lakewood policy, see

   Docket No. 23 at 14, ¶ 82; id. at 13, ¶ 73, but fails to identify this purported policy and

   fails to draw a connection between this policy and the individual defendants’ actions.

   While “official policy or custom may be inferred from a complaint’s allegations,”

   Starstead v. City of Superior, 533 F. Supp. 1365, 1369 (W.D. Wis. 1982) (citing Powe

                                                20
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 21 of 26




   v. City of Chicago, 664 F.2d 639 (7th Cir. 1981)), courts have done so where a

   “systematic pattern” suggests a “policy in some form was the motivating force.” Id. at

   1369-70. Here, plaintiff has identified no systemic pattern of behavior that would

   indicate that the individual defendants were following an official departmental policy.

   Instead, plaintiff simply draws the conclusion that the defendants were acting in

   accordance with an official policy. However, “at the pleading stage, the existence of a

   Monell policy is a ‘conclusion’ to be built up to, rather than a ‘fact’ to be baldly

   asserted.” Griego v. City of Albuquerque, 100 F. Supp. 3d 1192, 1215 (D.N.M. 2015).

          Plaintiff argues, however, that the City of Lakewood’s ratification of the individual

   defendants’ conduct – by taking no disciplinary actions against the individual

   defendants – demonstrates that the defendants’ conduct was in line with an official

   policy or practice. Docket No. 41 at 14-15; see also Docket No. 23 at 14, ¶¶ 77-80

   (alleging that the City of Lakewood reviewed the incident and did not discipline the

   individual defendants for their actions).9 In support, plaintiff relies upon a Ninth Circuit

   case providing that a “[p]olicy or custom may be inferred if” an official “took no steps to

   reprimand or discharge” subordinates or “otherwise failed to admit the [subordinates’]



          9
            Defendants argue that plaintiff’s ratification theory is a “nonstarter,” relying on
   cases that stand for the proposition that a failure to discipline cannot cause a plaintiff’s
   injury for purposes of Monell. See Docket No. 44 at 9 (citing Cordova v. Aragon, 569
   F.3d 1183, 1194 (10th Cir. 2009) and Estate of Valverde v. Dodge, No. 16-cv-01703-
   MSK-MEH, 2017 WL 1862283 (D. Colo. May 9, 2017)). But plaintiff does not argue
   that the City of Lakewood’s alleged ratification of the individual defendants’ conduct
   caused his injury; rather, he argues that the alleged ratification is evidence of a
   municipal policy or practice, see Docket No. 41 at 14-15, which the Tenth Circuit has
   stated may, in some circumstances, provide proof of an official policy. See Bryson, 627
   F.3d at 788.

                                                 21
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 22 of 26




   conduct was in error.” McRorie v. Shimoda, 795 F.2d 780, 784 (9th Cir. 1986).

          The Court finds that plaintiff has failed to sufficiently plead a Monell claim based

   on a ratification theory. The Tenth Circuit has indicated that, to establish the existence

   of an official policy based on ratification, the plaintiff must allege that the subordinate’s

   actions – and the bases for them – were ratified by final policymakers. Bryson, 627

   F.3d at 788. Even assuming that plaintiff could demonstrate the existence of an official

   policy based only on the City of Lakewood’s failure to discipline the individual

   defendants, see Jack v. Cty. of Stanislaus, 2017 WL 4123930, at *7 (E.D. Cal. Sept.

   15, 2017) (“Ratification is more than acquiescence, and a mere failure to discipline

   does not amount to ratification.”); C.F.B. v. Hayden, 2019 WL 1299679, at *13 (D. Kan.

   Mar. 21, 2019) (“While this ‘ratification’ theory may be evidence of the existence of an

   informal policy, it is not alone enough to be considered an “official policy” giving rise to

   Monell liability.”), plaintiff has not identified the final policymakers who allegedly ratified

   the individual defendants’ conduct; rather, his allegations of ratification all refer to the

   City of Lakewood generally. See Docket No. 23 at 14, ¶¶ 77-80 (alleging that “the City

   of Lakewood” reviewed the incident, that “representatives of the City” conducted the

   review, and that “the City of Lakewood” concluded that the individual defendants’

   actions were appropriate and declined to issue discipline). This is insufficient to

   demonstrate the existence of an official policy for purposes of Monell liability. See

   Rehberg v. City of Pueblo, 10-cv-00261-LTB-KLM, 2012 WL 1326575, at *7 (D. Colo.

   Apr. 17, 2012) (finding that plaintiff’s allegations that “Pueblo” and its “supervisory

   officers” approved conduct at issue was insufficient for failure to allege that authorized


                                                 22
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 23 of 26




   policymaker ratified conduct); Tivis v. City of Colorado Springs, 19-cv-00867-KMT, 2020

   WL 1166842, at *5 (D. Colo. Mar. 11, 2020) (dismissing Monell claim where plaintiff’s

   complaint failed to identify a final policymaker); Moss v. Kopp, 559 F.3d 1155, 1169

   (10th Cir. 2009) (affirming dismissal for failure to allege conduct was approved by

   official policymaker).

          Finally, plaintiff argues that the City of Lakewood may be liable under Monell

   under a failure-to-train theory. Docket No. 41 at 13. To state a Monell claim based on

   the failure to train or supervise, “a plaintiff must sufficiently allege that the failure

   ‘amounts to deliberate indifference to the rights of persons with whom the police come

   into contact.’” Rehberg, 2012 WL 1326575, at *4 (quoting City of Canton v. Harris, 489

   U.S. 378, 388 (1989)). However, “[a] municipality’s culpability for a deprivation of rights

   is at its most tenuous where a claim turns on a failure to train.” Connick v. Thompson,

   563 U.S. 51, 61 (2011); see also Oklahoma City v. Tuttle, 471 U.S. 808, 822-823,

   (1985) (plurality opinion) (“[A] ‘policy’ of ‘inadequate training’” is “far more nebulous,

   and a good deal further removed from the constitutional violation, than was the policy in

   Monell.”).

          Plaintiff alleges that the individual defendants acted consistently with how they

   were trained, Docket No. 23 at 14, ¶ 76, that the i ndividual defendants had been

   “trained by Defendant Lakewood that it was permissible to . . . deploy K-9s even when

   the use of force was not justified to effect an arrest,” id., ¶ 82, and that the training of

   the individual defendants “was a proximate cause” of plaintiff’s injuries and that the City

   of Lakewood was deliberately indifferent to plaintiff’s constitutional rights. Id. at 13,


                                                  23
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 24 of 26




   ¶ 73; id. at 15, ¶ 83. Missing from these allegations, however, are any supporting

   factual allegations providing a basis for plaintiff’s failure-to-train theory; plaintiff does

   not set forth any facts concerning how the individual defendants were trained, who they

   were trained by, or why their training was deficient. See Bark v. Chacon, No. 10-cv-

   01570-WYD-MJW, 2011 WL 1884691, at *3 (D. Colo. May 18, 2011) (dismissing

   municipal liability claim where plaintiff had “generally allege[d]” that the individual

   defendants were not properly trained but had not “allege[d] specific deficiencies in

   training and supervision, or explain how the incident described in the Amended

   Complaint could have been avoided with different or better training and supervision”);

   see also Rehberg, 2012 WL 1326575, at *5 (dismissing Monell claim where plaintiff had

   failed to allege specific facts regarding the officers’ training, did not identify individuals

   that allegedly failed to adequately supervise or train).

          Moreover, plaintiff’s complaint does not contain any allegations establishing a

   pattern of similar conduct that would demonstrate a failure to train. “A pattern of similar

   constitutional violations by untrained employees is ordinarily necessary to demonstrate

   deliberate indifference for purposes of failure to train.” Connick, 563 U.S. at 62

   (quotation omitted). “In resolving the issue of a city’s liability, the focus must be on

   adequacy of the training program in relation to the tasks the particular officers must

   perform. That a particular officer may be unsatisfactorily trained will not alone suffice to

   fasten liability on the city, for the officer's shortcomings may have resulted from factors

   other than a faulty training program.” City of Canton, 489 U.S. at 390-91. Here,

   plaintiff’s allegations focus solely on this singular incident and rely on an assumption


                                                 24
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 25 of 26




   that the individual defendants’ behavior must have been the result of the City of

   Lakewood’s training program.10 These allegations are insufficient to plausibly state a

   claim of municipal liability. Twombly, 550 U.S. at 570. Because the Court finds that

   plaintiff has not plausibly stated a Monell claim under any of its proffered theories,

   plaintiff’s third claim against the City of Lakewood will be dismissed.

   IV. CONCLUSION

          For these reasons, it is

          ORDERED that the Motion for Partial Dismissal of Plaintiff’s Second Amended

   Complaint and Jury Demand From All Defendants [Docket No. 28] is GRANTED IN

   PART and DENIED IN PART. It is further

          ORDERED that plaintiff’s second claim for relief is dismissed with prejudice as to

   defendants Terrana and Bleak. It is further




          10
             To the extent that plaintiff’s complaint can be read as alleging a pattern of
   behavior with respect to Finn, see Docket No 23 at 2, ¶ 3 (alleging that Finn had
   previously attacked an officer during training and that the City of Lakewood continued
   to use him in suspect apprehensions), plaintiff has not alleged any facts identifying who
   trained Finn or identifying a City of Lakewood policy to keep dangerous dogs on the
   force. See Rehberg, 2012 WL 1326575, at *5. Moreover, plaintiff has not pled any
   facts setting forth the details of the prior incident so as to demonstrate that it is similar
   to Finn’s attack on plaintiff. “The law requires the pattern of constitutional violations to
   be sufficiently ‘similar’ to the violation in the case at hand in order to demonstrate that
   the [municipal defendant’s] officials were on notice that their training program was
   inadequate.” Barber v. Town of La Veta, No. 14-cv-03273-RBJ, 2015 WL 5865105, at
   *4 (D. Colo. Oct. 8, 2015) (citing Connick, 563 U.S. at 62)). Finally, one prior incident is
   insufficient to establish a failure to train. Coffey v. McKinley Cty., 504 F. App’x 715,
   719 (10th Cir. 2012) (unpublished) (“One prior incident, even if it was a constitutional
   violation sufficiently similar to put officials on notice of a problem, does not describe a
   pattern of violations.”).

                                                25
Case 1:19-cv-02613-PAB-NYW Document 64 Filed 09/24/20 USDC Colorado Page 26 of 26




         ORDERED that plaintiff’s third claim is dismissed with prejudice.


         DATED September 24, 2020.

                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             26
